Exhibit 10.3

 

AMENDING AGREEMENT

 

THIS AMENDING AGREEMENT made with effect as of the 28th day of October, 2011

 

BETWEEN:

 

SEABRIDGE GOLD INC., a corporation existing under the laws of Canada

 

(“Seabridge”)

 

AND:

 

RG EXCHANGECO INC., a corporation existing under the laws of Canada

 

(“Royal Gold”)

 

WHEREAS:

 

A.                                   RGLD Gold Canada, Inc. (“RGLD”) and
Seabridge entered into a royalty option agreement dated June 16, 2011 (the
“Option Agreement”).

 

B.                                     Royal Gold was created pursuant to an
amalgamation of RGLD and 7550359 Canada Inc. (each, a wholly-owned indirect
subsidiary of Royal Gold, Inc.) under the Canada Business Corporations Act
(Canada) effective as of July 1, 2011 and, as a result, Royal Gold has succeeded
to all right, title and interest of RGLD in and under the Option Agreement.

 

C.                                     The parties wish to make certain
amendments to the Option Agreement on the terms and conditions of this Amending
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other valuable consideration (the receipt and sufficiency of
which is hereby acknowledged), the parties hereto covenant and agree as follows:

 

1.                                       Unless otherwise defined herein, all
capitalized words used in this Amending Agreement shall have the meanings
ascribed thereto in the Option Agreement.

 

2.                                       The Option Agreement continues in full
force and effect as if the amendments to the Option Agreement effected by this
Amending Agreement had been included in the Option Agreement at the Effective
Date.

 

3.                                       The Option Agreement is hereby amended
as follows:

 

(a)                                  Section 4.03 of the Option Agreement is
deleted in its entirety and replaced with the following:

 

--------------------------------------------------------------------------------


 

“Satisfaction of Option Conditions

 

For the purposes of determining whether paragraph (b) of the First Option
Conditions, paragraph (c) of the Second Option Conditions or
Section 3.02(5)(a)(iii)(B) have been satisfied by Royal Gold:

 

(a)                              if Royal Gold (or an Affiliate of Royal Gold)
is not the registered holder of the Shares it is required to hold throughout the
relevant period in respect of the First Option Condition referred to above,
Royal Gold may demonstrate that it has satisfied this condition by providing
Seabridge with a certificate of an officer certifying Royal Gold has satisfied
this First Option Condition together with copies of statements of its relevant
brokerage accounts (or those of its relevant Affiliate) showing the transactions
in its brokerage accounts (or those of its relevant Affiliate) over the relevant
period and the balance of its holdings of Shares throughout the period or in
such other manner reasonably acceptable to Seabridge;

 

(b)                             if Royal Gold (or an Affiliate of Royal Gold) is
not the registered holder of the Shares (or the relevant securities in respect
of an Alternative Subscription) it is required to hold throughout the relevant
period in respect of the Second Option Condition referred to above,  Royal Gold
may demonstrate that it has satisfied this condition by providing Seabridge with
a certificate of an officer certifying Royal Gold has satisfied this Second
Option Condition together with copies of statements of its relevant brokerage
accounts (or those of its relevant Affiliate) showing the transactions in its
brokerage accounts (or those of its relevant Affiliate) over the relevant period
and the balance of its holdings of Shares (or the relevant securities in respect
of an Alternative Subscription) throughout the period or in such other manner
reasonably acceptable to Seabridge;

 

(c)                              for greater certainty, all short positions of
Royal Gold (or its relevant Affiliate) in respect of the Shares (or the relevant
securities in respect of an Alternative Subscription), if any, shall be deducted
from the long positions of Royal Gold (or its relevant Affiliate) in respect of
the Shares (or the relevant securities in respect of an Alternative
Subscription);

 

provided that, if Royal Gold is not capable of satisfying any one or more of the
conditions referred to in paragraph (b) of the First Option

 

--------------------------------------------------------------------------------


 

Conditions, paragraph (c) of the Second Option Conditions or
Section 3.02(5)(a)(iii)(B) as a result of:

 

(d)                                 a compulsory acquisition of the relevant
Shares (or the relevant securities in respect of an Alternative Subscription)
held by Royal Gold (or its relevant Affiliate) in connection with a transaction
pursuant to which one or more Persons acquires all of the issued and outstanding
Shares (or all of the issued and outstanding securities of the relevant Person
in respect of an Alternative Subscription); or

 

(e)                                  Seabridge (or the relevant Person in
respect of an Alternative Subscription) undertaking any amalgamation, merger,
arrangement, corporate reorganization or business combination, or any similar or
analogous transaction under which, upon consummation, Royal Gold (or its
relevant Affiliate) no longer holds the relevant Shares (or the relevant
securities in respect of an Alternative Subscription),

 

then, as of the first date that Royal Gold (or its relevant Affiliate) no longer
holds the Shares (or the relevant securities in respect of an Alternative
Subscription), such condition(s) shall be deemed to have been satisfied for all
purposes of this Agreement.”

 

(b)                                 Section 7.03 of the Option Agreement is
deleted in its entirety and replaced with the following:

 

“Public Announcements

 

Each Party shall consult with the other Party at a reasonable time prior to
issuing any press release or other public disclosure regarding the other Party
or the Transaction Documents (including the transactions contemplated
thereunder) and shall afford the other Party a reasonable opportunity to comment
on the written text of such proposed disclosure. Where the other Party has been
consulted hereunder and provided comments on specific wording which have been
adopted by the disclosing Party, the disclosing Party shall be entitled to
repeat such specific wording in public, provided that the other Party has not
otherwise requested that such disclosure be updated.”

 

4.                                       This Amending Agreement may be executed
in counterparts and delivered by electronic transmission, each of which will be
deemed to be an original and when taken together deemed to constitute one and
the same instrument.

 

--------------------------------------------------------------------------------


 

5.                                       A conformed version of the Option
Agreement, as amended by this Amending Agreement, is attached hereto as Schedule
A.

 

IN WITNESS WHEREOF, the parties have executed this Amending Agreement as of the
day and year first written above.

 

 

SEABRIDGE GOLD INC.

 

 

 

 

 

By:

/s/Rudi Fronk

 

 

Name:

Rudi Fronk

 

 

Title:

President and CEO

 

 

 

RG EXCHANGECO INC.

 

 

 

 

 

By:

/s/Bruce C. Kirchhoff

 

 

Name:

Bruce C. Kirchhoff

 

 

Title:

Vice President and General Counsel

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A
CONFORMED OPTION AGREEMENT

 

[See attached]

 

--------------------------------------------------------------------------------